DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 6/7/19:
Claims 1 – 6 are pending in the application.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented.  

Allowable Subject Matter

Claims 1 - 6 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a method of manufacturing a decorative building material comprising the steps and compositions claimed.  Independent method claim 1 comprises all the limitations of product claim 6.  

The closest prior art of record is believed to be Son et al. (US 6933043) hereinafter “Son”.  Son is directed to decorative floor coverings.  

Son teaches a multi-layered composition at Fig 2 comprising a protective surface treated layer 25, a polyethylene terephthalate film layer 24 covered a realistic and vivid decorative pattern layer which is printed on a PVC layer 23.  Layers 23 – 25 are laid on a substrate layer 10 which comprises PVC.  Son does not teach a white PVC film 20 under the printed pattern, a clear PVC layer over the printed patter nor the claimed base and balance layer.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										3/12/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765